WEBSTER, J.
Appellant seeks review of a conviction, following a non-jury trial, for stopping payment on a check with intent to defraud in violation of section 832.041(1), Florida Statutes (2002). Her only argument is that the evidence presented was legally insufficient to support the trial court’s determination of guilt. We disagree, and affirm.
The testimony of the state’s witnesses was irreconcilable with that of appellant. Appellant claimed that she did not form the intent to stop payment on the check until after she had presented it as payment for automotive repairs. However, if believed, testimony from the state’s witnesses was legally sufficient to contradict appellant’s account, and to support a finding that appellant did intend to stop payment (and thereby defraud the auto repair shop) at the time she presented the check. The trial court chose to believe the state’s witnesses rather than appellant. Because the trial court’s determination is supported by legally sufficient evidence, we may not reweigh that evidence and arrive at a different conclusion. See State v. Coney, 845 So.2d 120, 133 (Fla.2003) (noting that “[cjompetent, substantial evidence is tantamount to legally sufficient evidence, and a reviewing court must assess the record evidence for its sufficiency only, not its weight”). Accordingly, we affirm.
AFFIRMED.
ALLEN, J., concurs; BENTON, J., dissents with written opinion.